Exhibit 10.2

 

SUNOCO, INC.

EXECUTIVE INVOLUNTARY SEVERANCE PLAN

 

Amendment No. 2005-1

 

1. There is added a new Section 5.4 as follows effective January 1, 2005:

 

“5.4 Benefit Payments Commencing Between January 1, 2005 and June 30, 2005.

 

In accordance with the transition guidance set forth in Section 20(a) of IRS
Notice 2005-1, a Participant who commences receipt of Benefits under the Plan
during the period January 1, 2005 through June 30, 2005, shall have the right to
elect, in the form and manner prescribed by the Committee, to terminate his or
her participation in the Plan, in whole or in part, provided that the Benefits
subject to such termination shall be distributed to the Participant no later
than December 31, 2005.”